304 N.Y. 960 (1953)
Mayfra Powell, Respondent,
v.
Park Lex. Realty Corporation, Appellant.
Court of Appeals of the State of New York.
Submitted January 6, 1953.
Decided January 21, 1953
Edward A. Winkelman for appellant.
Myron Epstein for respondent.
Robert H. Schaffer and Emory Gardiner for Joseph D. McGoldrick, as State Rent Administrator, amicus curiæ, in support of respondent's position.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Judgment affirmed, with costs; no opinion.